Name: Commission Implementing Regulation (EU) NoÃ 602/2011 of 20Ã June 2011 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: tariff policy;  iron, steel and other metal industries
 Date Published: nan

 23.6.2011 EN Official Journal of the European Union L 163/8 COMMISSION IMPLEMENTING REGULATION (EU) No 602/2011 of 20 June 2011 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information which has been issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature but which is not in accordance with this Regulation can, for a period of three months, continue to be invoked by the holder, under Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2). (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information issued by the customs authorities of Member States, which is not in accordance with this Regulation, can continue to be invoked for a period of three months under Article 12(6) of Regulation (EEC) No 2913/92. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 June 2011. For the Commission, On behalf of the President, Algirdas Ã EMETA Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 302, 19.10.1992, p. 1. ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) A product comprising a bolt with a washer, an expandable anchor sleeve and a nut, all made of stainless steel. The bolt has a hexagonal head, is 55 mm long, threaded throughout and has a tensile strength of 490 MPa. The anchor sleeve is 42 mm long with an external diameter of 10 mm when not expanded. It is not threaded. The product is used for fixing articles to a hard substance, such as a concrete wall, by first inserting the anchor sleeve, with the nut inside, in a drilled hole and then inserting and fastening the bolt. As the bolt is fastened, the nut is drawn towards to head of the bolt, causing the anchor sleeve to expand, securing the article firmly to the hard substance. 7318 19 00 Classification is determined by General Rules (GIR) 1 and 6 for the interpretation of the Combined Nomenclature and by the wording of CN codes 7318 and 7318 19 00. The product is not composite goods within the meaning of GIR 3 (b) as the individual components together constitute a single product, an expansion bolt. Classification according to the component that gives the product its essential character is therefore excluded. Classification under subheading 7318 15 as a bolt, whether or not with its nuts and washers, is excluded, because the anchor sleeve is a product other than a nut or a washer. Given its characteristics, the product is therefore to be classified under CN code 7318 19 00 as other threaded articles.